                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 BERLIN J. THEODORE                                           CIVIL ACTION

    v.                                                        No. 18-1528

 DEFENSE LOGISTICS AGENCY -
 TROOP SUPPORT, et al.

                                             ORDER

         AND NOW, this 15th day of January, 2020, upon consideration of Defendants

Pennsylvania Cnemployment Compensation Board and Janet Tarczy's Motion to Dismiss the

Second Amended Complaint, Plaintiff Berlin Theodore's opposition, and the parties' presentations

at the January 8, 2020, oral argument on the Motion, and for the reasons stated in the accompanying

Memorandum, it is ORDERED the Motion (Document 36) is GRANTED. The Second Amended

Complaint (Document 35) is DISMISSED without leave to amend. The Clerk of Court is directed

to mark this case CLOSED.



                                                            BY THE COURT:
